Case: 12-10551         Date Filed: 10/24/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10551
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 3:11-cr-00079-MMH-TEM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

ELMARIO DESHAWN CLAY,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 24, 2012)

Before DUBINA, Chief Judge, CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-10551     Date Filed: 10/24/2012    Page: 2 of 2

      Ronald W. Maxwell, appointed counsel for Elmario Deshawn Clay in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Clay’s convictions and

sentences are AFFIRMED.




                                          2